The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks, and the submission of a Terminal Disclaimer and Information Disclosure Statements in the response filed February 16, 2021.

Priority
This application, 17/021,131, filed 09/15/2020 is a continuation in part of 16/841,436, filed 04/06/2020, now U.S. Patent 10,821,181.  16/841,436 is a continuation in part of 16/693,052, filed 11/22/2019, now U.S. Patent 10,695,430. 16/693,052 is a continuation in part of 16/567,859, filed 09/11/2019, now U.S. Patent 10,517,950.  16/567,859 is a continuation in part of 16/006,548, filed 06/12/2018, now U.S. Patent 10,463,736.  16/006,548 is a continuation of 15/902,770, filed 02/22/2018, now U.S. Patent 10,029,010.  15/902,770 is a continuation of 15/797,955, filed 10/30/2017, now U.S. Patent 10,058,614.  15/797,955 is a continuation in part of 15/132,130, filed 04/18/2016, now U.S. Patent 9,821,075.  15/132,130 is a continuation of PCT/US2016/026991, filed 04/11/2016.  PCT/US2016/026991 claims priority to provisional applications 62/114,215, filed 02/10/2015 and 62/259,993, filed 11/25/2015. 15/797,955 claims priority to provisional applications 62/526,884, filed 06/29/2017 and 62/536,466, filed 07/25/2017.  16/440,695 claims priority to provisional application 62/860,705, filed 06/12/2019.

Terminal Disclaimer
The terminal disclaimer filed on February 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 9,821,075, 10,029,010, 10,137,131, 10,195,278, 10,058,614, 10,195,279, 10,265,324, 10,265,399, 10,265,400, 10,307,484, 10,322,181, 10,363,312, 10,426,839, 10,456,471, 10,485,871, 10,471,014, 10,471,068, 10,471,069, 10,512,692, 10,512,693, 10,517,950, 10,532,101, 10,537,642, 10,561,664, 10,583,088, 10,583,144, 10,653,777, 10,688,185, 10,695,429, 10,695,430, 10,702,535, 10,702,602, 10,722,583, 10,729,696, 10,729,697, 10,729,773, 10,729,774, 10,758,617, 10,758,618, 10,780,165 10,780,166, 10,799,588, 10,821,181,  10,821,182, 10,894,053, 10,905,693 and 10,918,722; and on any patent granted for US patent applications Serial No. 16/857,435, 16/998,622, 17/016,172, 17/018,275, and 17/024,233; has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 16, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Withdrawn Rejections

Double Patenting
The rejection of Claims 1 – 28 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 19 of US patent 9,821,075, Claims 1 – 30 of US patent 10,029,010, Claims 1 – 27 of US patent 10,137,131, Claims 1 – 30 of US patent 10,195,278, Claims 1 – 18 of US patent 10,058,614, Claims 1 – 29 of US patent 10,195,279, Claims 1 – 26 of US patent 10,265,324, Claims 1 – 20 of US patent 10,265,399, Claims 1 – 20 of US patent 10,265,400, Claim 3 of US patent 10,307,484, Claims 1 – 30 of US patent 10,322,181, Claims 1 – 30 of US patent 10,363,312, Claim 3 of US patent 10,426,839, Claim 2 of US patent 10,456,471, Claims 1 – 24 of US patent 10,485,871, Claims 1 – 19 of US patent 10,471,014, Claims 1 – 26 of US patent 10,471,068, Claims 1 – 24 of US patent 10,471,069, Claims 1 – 25 of US patent 10,512,692, Claims 1 – 30 of US patent 10,512,693, Claims 1 – 25 of US patent 10,517,950, Claims 1 – 24 of US patent 10,532,101, Claims 1 – 25 of US patent 10,537,642, Claims 1 – 21 of US patent 10,561,664, Claims 1 – 19 of US patent 10,583,088, Claims 1 – 19 of US patent  10,583,144, Claims 1 – 25 of US patent 10,653,777, Claims 1 – 25 of US patent 10,688,185, Claims 1 – 25 of US patent 10,695,429, Claims 1 – 25 of US patent 10,695,430, Claims 1 – 26 of US patent 10,702,535, Claims 1 – 25 of US patent 10,702,602, Claims 1 – 25 of US patent 10,722,583, Claims 1 – 25 of US patent 10,729,696, Claims 1 – 25 of US patent 10,729,697, Claims 1 – 25 of US patent 10,729,773, Claims 1 – 26 of US patent 10,729,774, Claims 1 – 26 of US patent 10,758,617, Claims 1 – 28 of US patent 10,758,618, Claims 1 – 27 of US patent 10,780,165, Claims 1 – 28 of US patent 10,780,166, Claims 1 – 28 of US patent 10,799,588 and Claims 1 – 30 of US patent 10,821,182 is withdrawn in response to the terminal disclaimer filed on February 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any of the US patents cited above.

The provisional rejection of Claims 1 – 28 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 30 of US patent application Serial No. 16/854,320; Claims 1 – 30 of US patent application Serial No. 16/857,435; Claims 1 – 30 of US patent application Serial No. 16/921,006; Claims 1 – 28 of US patent application Serial No. 16/997,740; Claims 1 – 28 of US patent application Serial No. 16/998,622; Claims 1 – 28 of US patent application Serial No. 17/016,172; Claims 1 – 28 of US patent application Serial No. 17/018,275 and Claims 1 – 28 of US patent application Serial No. 17/024,233 is withdrawn in response to the terminal disclaimer filed on February 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted for the US patent applications cited above.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a method of treating migraine, comprising orally administering a combination to a human being who is suffering from an acute attack of migraine pain or migraine aura, wherein the combination comprises: 1) a complex of meloxicam and a max of meloxicam of 110 minutes or less, and an AUC0-24 of meloxicam of about 30 µg·hr/ml to about 50 µg·hr/ml, wherein the human being is also suffering from phonophobia with migraine pain or migraine aura; and wherein 2 hours after the combination is orally administered, the human being experiences greater relief from phonophobia than the human being would experience 2 hours after the same amount of the rizatriptan is orally administered alone, is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
Struengmann et al. in US patent 6,284,269 teaches an oral dosage form comprising a complex comprising meloxicam, sodium bicarbonate and beta-cyclodextrin hydrate and is representative of the closest prior art.  Struengmann does not teach or suggest an oral dosage form comprising a sulfobutyl ether β-cyclodextrin or rizatriptan nor administration of said oral dosage form to treat a human being suffering from a migraine. 
Cooper et al. in US patent 8,512,727 (cited in the Office Action mailed October 2, 2019), teaches oral meloxicam formulations for the treatment of migraine headaches. 
As disclosed in Figure 10 (see also Example 2) of the present specification a meloxicam dosage form containing 500 mg of sodium bicarbonate, with or without a cyc!odextrin, exhibits significantly and unexpectedly improved dissolution in simulated 
Further, as disclosed in Example 3 of the specification, the claimed dosage form improves the Tmax of meloxicam; i.e. the Tmax is 9-fold shorter, compared to commercial meloxicam (Mobic®).  The prior are neither teaches nor suggests that an oral meloxicam dosage form comprising the combination of sodium bicarbonate and a sulfobutyl ether β-cyclodextrin would exhibit improved pharmacokinetic properties.  As noted by Applicant, citing the Stella et al. in Toxicologic Pathology, 36:30 – 42 (2008) (Remarks filed 8/28/2017, page 8, Application Serial No. 15/132,130), cyclodextrins do not cross biological membranes easily, thus rendering nonobvious improved pharmacokinetic properties, e.g a significantly reduced Tmax, as disclosed in Figure 2.
Moreover, as discussed in the Declaration under 37 CFR 1.132 submitted on August 28, 2017 by Dr. Herriot Tabuteau (see Application Serial No. 15/132,130), in a Phase 1 clinical trial, the claimed dosage form, administered orally to healthy human volunteers in the form of a bilayer tablet, exhibited a Tmax that was 3 times shorter than meloxicam administered as an intramuscular injection. The observation that meloxicam, when administered in the claimed oral dosage form, exhibited a Tmax 3 times shorter than meloxicam administered as an intramuscular injection is also considered to be surprising and unexpected.  Moreover, said unexpected results are commensurate in scope with the claims. See MPEP 716.02(a) and MPEP 716.02(d).
The specification discloses, e.g. Fig. 14. and Fig. 15, a clinical trial wherein subjects having a migraine experience greater relief or pain freedom, respectively, following oral administration of the formulation of instant Claim 1 compared to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Claims 1 – 28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DENNIS HEYER/Primary Examiner, Art Unit 1628